IN THE
                        TENTH COURT OF APPEALS

                               No. 10-08-00023-CR

MARCO DEMON PARKS,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                          From the 13th District Court
                            Navarro County, Texas
                             Trial Court No. 30204


                         MEMORANDUM OPINION

      Appellant Marco Demon Parks appeals the trial court’s revocation of his

community supervision. We will affirm the trial court’s judgment.

      Parks pleaded guilty to the second degree felony offense of aggravated assault,

and the trial court assessed his punishment at ten years’ imprisonment and a $1,000

fine. The court then suspended the prison sentence and placed Parks on community

supervision for ten years. Subsequently, the State filed a second amended motion to

revoke Parks’s community supervision alleging nine grounds for revocation, including:
         (1) The No. 12 Condition of Probation states that the Defendant pay the
         sum of $40.00 to the Adult Probation Office of Navarro County, Texas,
         each month during the term of probation. The Defendant has violated this
         Condition of Probation, to wit: Marco Demon Parks has failed to pay the
         probation fee as ordered by the Court.

         (2) The No. 14 Condition of Probation states that the Defendant shall pay
         the fine in the amount of $1000.00, through the Navarro County Adult
         Probation Department. The Defendant has violated this Condition of
         Probation, to wit: Marco Demon Parks has failed to pay the fine as
         ordered by the court.

         (3) The No. 11 Condition of Probation states that the Defendant shall pay
         the cost of this cause in the amount of $423.00. The Defendant has
         violated this Condition of Probation, to wit: Marco Demon Parks has
         failed to pay the Court cost as ordered by the Court.

         (6) On or about the 7th day of November, 2007, Marco Demon Parks
         violated the number 2 Condition of Probation, said condition providing
         that the [sic] avoid injurious or vicious habit, totally avoiding the use of
         narcotics, barbiturates, or habit forming drugs and alcoholic beverages, by
         his intentional use of alcohol as disclosed by his admission to drinking
         alcohol on the 9th day of November, 2007.

At the hearing on the motion to revoke, Parks pleaded “true” to these four allegations.

After hearing evidence on the motion to revoke, the trial court revoked Parks’s

community supervision and assessed his punishment at ten years’ imprisonment.

         In his second issue, Parks contends that the trial court committed reversible error

and abused its discretion by revoking Parks’s community supervision because, even

though he entered pleas of “true” to the alleged financial delinquencies, he had paid the

sums required by his supervising probation officer.

         Appellate review of an order revoking community supervision is limited to

whether the trial court abused its discretion. Forrest v. State, 805 S.W.2d 462, 464 n.2

(Tex. Crim. App. 1991); Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984); see

Parks v. State                                                                          Page 2
also Maxey v. State, 49 S.W.3d 582, 584 (Tex. App.—Waco 2001, pet. ref’d). The State is

required to sustain the burden of proving the allegations of the motion to revoke

community supervision. Scamardo v. State, 517 S.W.2d 293, 298 (Tex. Crim. App. 1974);

Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993). One ground for revocation, if

proven, is sufficient to revoke a defendant’s community supervision. Moore v. State, 605
S.W.2d 924, 926 (Tex. Crim. App. 1980); Holmes v. State, 752 S.W.2d 700, 701 (Tex.

App.—Waco 1988, no pet.). A plea of “true” standing alone is sufficient to support a

revocation of community supervision. Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim.

App. 1979). When a plea of “true” is entered, the sufficiency of the evidence may not be

challenged. Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App. 1979).

         As Parks acknowledges in his brief, he pleaded “true” to four of the allegations

contained in the State’s motion to revoke. These pleas of “true” were sufficient to

support a revocation of Parks’s community supervision. See Moses, 590 S.W.2d at 470;

Cole, 578 S.W.2d at 128. Because Parks pleaded “true” to at least one violation alleged in

the State’s motion to revoke, the trial court did not abuse its discretion in revoking his

community supervision. See Moses, 590 S.W.2d at 470; Cole, 578 S.W.2d at 128. Parks’s

second issue is overruled. We need not address his first issue. TEX. R. APP. P. 47.1. We

affirm the trial court’s judgment.



                                                 REX D. DAVIS
                                                 Justice




Parks v. State                                                                      Page 3
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed November 4, 2009
Do not publish
[CR25]




Parks v. State                                 Page 4